


110 HR 5776 IH: Homeowner Empowerment Act of

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5776
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Shadegg (for
			 himself, Mr. Feeney,
			 Mr. Marchant,
			 Mr. Broun of Georgia,
			 Mrs. Musgrave,
			 Mr. Westmoreland,
			 Mr. Goode,
			 Mr. Bartlett of Maryland,
			 Mr. Gohmert,
			 Mrs. Blackburn,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Campbell of California,
			 Mr. Pitts,
			 Mr. Price of Georgia,
			 Mr. Sensenbrenner, and
			 Mr. Hoekstra) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income certain distributions from qualified retirement plans used
		  for mortgage payments.
	
	
		1.Short title; constitutional
			 authority
			(a)Short
			 titleThis Act may be cited as the Homeowner Empowerment Act of
			 2008.
			(b)Constitutional
			 authority To enact this legislationThe constitutional authority
			 upon which this Act rests is the power of Congress to lay and collect taxes,
			 set forth in article I, section 8 of the United States Constitution.
			2.Exclusion from
			 gross income of certain distributions from qualified retirement plans used for
			 mortgage payments
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139A the following new section:
				
					139B.Certain
				distributions from qualified retirement plans used for mortgage
				payments
						(a)In
				generalGross income shall
				not include a qualified mortgage distribution.
						(b)LimitationSubsection
				(a) shall not apply to any distribution made in any month to the extent that
				such distribution (when added to all other distributions made in such month
				which are taken into account under subsection (a) with respect to any
				individual) exceeds $5,000.
						(c)Qualified
				mortgage distributionFor purposes of this section—
							(1)In
				generalThe term qualified mortgage distribution
				means any distribution which is made before January 1, 2010, from an individual
				retirement plan, or from amounts attributable to employer contributions made
				pursuant to elective deferrals described in subparagraph (A) or (C) of section
				402(g)(3) or section 501(c)(18)(D)(iii), directly by the trustee of the plan to
				a mortgagee with respect to a qualified mortgage of any individual. Such term
				shall not include any distribution to the extent that such distribution exceeds
				the required minimum payment due under the terms of the mortgage.
							(2)Qualified
				mortgageThe term qualified mortgage means any
				mortgage which is—
								(A)secured by the
				principal residence (within the meaning of section 121) of the mortgagor,
				and
								(B)originated before
				January 1, 2008.
								(d)Requirement To
				repay distributionsFor purposes of this section—
							(1)In
				generalThe term qualified mortgage distribution
				shall not include any distribution except to the extent that one or more
				contributions to an individual retirement plan of the taxpayer in an aggregate
				amount equal to such distribution are made during the 12-year period beginning
				on the date of such distribution.
							(2)Treatment of
				recontributionsIn the case
				of any contribution to an individual retirement plan taken into account under
				paragraph (1)—
								(A)the dollar
				limitations otherwise applicable to contributions to individual retirement
				plans shall not apply to such contribution, and
								(B)no deduction shall
				be allowed for such contribution.
								(3)Failure to
				repayIn the case of a failure to make the aggregate amount of
				contributions described in paragraph (1) during the 12-year period described
				therein with respect to any distribution which would (but for paragraph (1)) be
				a qualified mortgage distribution, such distribution shall be includible in the
				gross income of the taxpayer for the taxable year in which such 12-year period
				ends in lieu of the taxable year in which the distribution was
				made.
							.
			(b)Waiver of 10
			 percent early withdrawal penalty without regard to repayment
			 requirementParagraph (2) of section 72(t) is amended by adding
			 at the end the following new subparagraph:
				
					(H)Qualified
				mortgage distributionsAny
				qualified mortgage distribution (as defined in section 139B, but without regard
				to subsection (d)
				thereof).
					.
			(c)Conforming
			 amendments
				(1)Section 401(k)(2)(B)(i) of such Code is
			 amended by striking or at the end of subclause (IV), by striking
			 and at the end of subclause (V) and inserting or,
			 and by inserting after subclause (V) the following new subclause:
					
						(VI)in the case of a distribution to which
				section 139B(a) applies, the date on which such distribution is made,
				and
						.
				(2)Section
			 403(b)(7)(A)(ii) of such Code is amended by inserting or 139B(a)
			 after section 72(t)(2)(G).
				(3)Section 403(b)(11)
			 of such Code is amended by striking or at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , or, and by inserting after subparagraph (C) the
			 following new subparagraph:
					
						(D)for distributions to which section 139B(a)
				applies.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
